Opinion by
Wickham, J.,
The uncontradicted, evidence in this case shows, that the plaintiff worked as a coal miner for the defendants for some thirteen months, and, according to the course of dealing between the parties, was fully paid for his labor partly in money and partly by goods, voluntarily purchased by him from the defendants’ store.
He seeks, in the present action, to recover such portion of his wages as was paid by goods, less $37.18, which he is willing to allow for powder, oil, etc., alleging that under the Act of May 20, 1891, P. L. 96, he is entitled to recover his earnings in lawful money, and also that the Act of March 4, 1887, P. L. 4, providing that no exemption shall be allowed as against executions on judgments for $100 or less, obtained for wages of manual labor, indirectly prohibits the defendants from setting off the price of the goods against his claim.
As this is an action for the recovery of $193.71, and not an execution on a judgment for $100 or less, we fail to see how the act of 1887 has any application. Moreover, the course of dealing between the parties clearly shows their understanding to have been, that the goods as they were purchased from time to time, were to be payments on the plaintiff’s wages, hence ño question of set-off could properly arise in the case, and if it did, the decisions relating to the setting off of one judgment against another would not be applicable.
As to the attempt, in the act of 1891, to prevent employers and employees from making their own contracts, it is merely a repetition of what was vainly sought to be done by the act of June 29, 1881, P. L. 147, and therefore is invalid, under the principles so forcibly announced by our Supreme Court in Godcharles v. Wigeman, 113 Pa. 431. In that case, decided in 1886, it was held that the act of 1881 so far as it applied to the matter we are now considering was utterly unconstitutional and void, the court saying: “ The act is an infringement alike of the right of the employer and the employee; more than this, it is an insulting attempt to put the laborer under a legislative tutelage, which is not only degrading to his manhood, but subversive of his rights as a citizen of the United States.”
The reserved point, wherein we must look for the controling facts sets forth inter alia, “ that monthly statements of the ac*249count of the plaintiff, in the store, were rendered by the defendants to the plaintiff, showing that the balance owing the plaintiff each month, after deducting bills for coal, oil, and smithing, powder, etc., and the bills for goods purchased in the store, was paid to him, that he accepted the balance in cash, and made no objection to the monthly accounts so rendered to him.” This was equivalent to a finding of fact, that the settlements embraced every month of the employment. Whether or not it was fully sustained by the evidence we cannot now inquire. No objection was made by the plaintiff’s counsel to the facts as stated in the point, hence they are conclusive: The Ins. Co. of Pa. v. The Phœnix Ins. Co., 71 Pa. 31. We are therefore compelled to go a little further than did the learned judge of the court below, who confined the plaintiff’s recovery to the wages of the last two months of his employment, and hold that he was not entitled to judgment for any amount whatsoever. An examination of the whole evidence, if permissible, would lead also to the same conclusion, as it sufficiently shows that the understanding, between the plaintiff and the defendants, was that the goods furnished him from time to time were received on account of his wages.
The judgment is reversed and judgment is now entered for the defendants on the reserved point.